Exhibit 10.17

RALCORP HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR NON-MANAGEMENT DIRECTORS

(Amended and Restated Effective October 1, 2008)



--------------------------------------------------------------------------------

RALCORP HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR NON-MANAGEMENT DIRECTORS

(Amended and Restated Effective as of October 1, 2008)

TABLE OF CONTENTS

 

              Page

PREAMBLE

   1

ARTICLE I DEFINITIONS

   2  

1.1

   “Account”    2  

1.2

   “Acquiring Person”    2  

1.3

   “Affiliate” or “Associate”    2  

1.4

   “Allocation Date”    2  

1.5

   “Beneficiary”    2  

1.6

   “Board”    2  

1.7

   “Change in Control”    2  

1.8

   “Code”    2  

1.9

   “Committee”    2  

1.10

   “Company”    2  

1.11

   “Company Matching Contributions”    2  

1.12

   “Compensation”    3  

1.13

   “Continuing Director”    3  

1.14

   “Deferral Account    3  

1.15

   “Deferral Election”    3  

1.16

   “Fund”    3  

1.17

   “Matching Contributions Account”    3  

1.18

   “Non-Management Director”    3  

1.19

   “Participant”    3  

1.20

   “Plan”    3  

1.21

   “Plan Year”    3  

1.22

   “Separation from Service”    3

 

i



--------------------------------------------------------------------------------

 

1.23

   “SIP”    4  

1.24

   “Stock”    4  

1.25

   “Unforeseeable Emergency”    4  

1.26

   Rules of Construction    4

ARTICLE II PARTICIPATION IN THE PLAN

   5  

2.1

   Eligibility    5  

2.2

   Commencement of Participation    5

ARTICLE III ACCOUNTS

   6  

3.1

   Deferral Election    6  

3.2

   Account Reflecting Deferred Compensation    6  

3.3

   Credits or Charges    6  

3.4

   Company Matching Deferral    6  

3.5

   Investment, Management and Use    7  

3.6

   Valuation of Stock    7

ARTICLE IV FUNDS

   8  

4.1

   Fund Selection    8  

4.2

   Exchange    8

ARTICLE V DISTRIBUTION OF ACCOUNT

   9  

5.1

   Time of Distribution    9  

5.2

   Amount Distributed    10  

5.3

   Method of Distribution    10  

5.4

   Form of Payment    10  

5.5

   Distribution Upon Death    10  

5.6

   Designation of Beneficiary    11

ARTICLE VI NON-ASSIGNABILITY

   12  

6.1

   Non-Assignability    12

ARTICLE VII VESTING

   13  

7.1

   Vesting    13

ARTICLE VIII AMENDMENT OR TERMINATION OF THE PLAN

   14  

8.1

   Power to Amend Plan    14

 

ii



--------------------------------------------------------------------------------

 

8.2

   Distribution of Plan Benefits Upon Termination    14  

8.3

   When Amendments Take Effect    14  

8.4

   Restriction on Retroactive Amendments    14

ARTICLE IX PLAN ADMINISTRATION

   15  

9.1

   Powers of the Committee    15  

9.2

   Indemnification    15  

9.3

   Claims Procedure    16  

9.4

   Expenses    16  

9.5

   Conclusiveness of Action    17  

9.6

   Release of Liability    17

ARTICLE X MISCELLANEOUS

   18  

10.1

   Plan Not a Contract of Employment    18  

10.2

   No Rights Under Plan Except as Set Forth Herein    18  

10.3

   Rules    18  

10.4

   Withholding of Taxes    18  

10.5

   Severability    18  

10.6

   409A Compliance    18  

10.7

   Participant Responsibility    18

 

iii



--------------------------------------------------------------------------------

RALCORP HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR NON-MANAGEMENT DIRECTORS

(Amended and Restated Effective as of October 1, 2008)

PREAMBLE

Ralcorp Holdings, Inc. adopted the Ralcorp Holdings, Inc. Deferred Compensation
Plan for Non-Management Directors effective December 15, 1999. The Company
amended and restated the Plan effective January 1, 2005 to comply with
Section 409A of the Code. The Company hereby amends and restates the Plan
effective as of October 1, 2008 to comply with the regulations issued under
Section 409A of the Code. The Plan as set out herein is intended to meet the
requirements of Section 409A of the Code for deferrals after December 31, 2004.
This amendment and restatement is intended not to be a material modification of
the Plan with respect to deferrals prior to January 1, 2005.

The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its shareholders by providing a supplemental retirement
program to attract and retain qualified Non-Management Directors who have made
or will make important contributions to the success of the Company.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Account” means the bookkeeping account established for each Participant to
reflect amounts credited to such Participant under the Plan. A separate
bookkeeping account will be maintained with respect to deferrals attributable to
periods ending on or before December 31, 2004 and related hypothetical
investment earnings.

1.2 “Acquiring Person” means any person or group of Affiliates or Associates who
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the outstanding Stock.

1.3 “Affiliate” or “Associate” shall have the meanings set forth as of March 1,
1994 in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.

1.4 “Allocation Date” means each day the New York Stock Exchange is open for
business.

1.5 “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.

1.6 “Board” means the Board of Directors of the Company.

1.7 “Change in Control” means the time when (i) any person, either individually
or together with such person’s Affiliates or Associates, shall become the
beneficial owner, directly or indirectly, of at least 50% of the outstanding
Stock and there shall have been a public announcement of such occurrence by the
Company or such person or (ii) individuals who shall qualify as Continuing
Directors shall have ceased for any reason to constitute at least a majority of
the Board; provided, however, that in the case of either clause (i) or clause
(ii), a Change in Control shall not be deemed to have occurred if the event
shall have been approved prior to the occurrence thereof by a majority of the
Continuing Directors who shall then be members of the Board. Notwithstanding
anything to the contract, an event shall not be a Change in Control if it is not
a change in control as that term is used in Section 409A of the Code.

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.9 “Committee” means the Corporate Governance and Compensation Committee of the
Board.

1.10 “Company” means Ralcorp Holdings, Inc., a Missouri corporation, and any
successor thereto.

1.11 “Company Matching Contributions” means the Company contributions described
in Section 3.4.



--------------------------------------------------------------------------------

1.12 “Compensation” means a Participant’s annual retainer and fees from the
Company for service on the Board.

1.13 “Continuing Director” means any member of the Board, while such person is a
member of the Board, who is not an Affiliate or Associate of an Acquiring Person
or of any such Acquiring Person’s Affiliate or Associate and was a member of the
Board prior to the time when such Acquiring Person became an Acquiring Person,
and any successor of a Continuing Director, while such successor is a member of
the Board, who is not an Acquiring Person or an Affiliate or Associate of an
Acquiring Person or a representative or nominee of an Acquiring Person or of any
Affiliate or Associate of such Acquiring Person and is recommended or elected to
succeed the Continuing Director by a majority of the Continuing Directors.

1.14 “Deferral Account” means the Account established pursuant to Section 3.2.

1.15 “Deferral Election” means an agreement between a Participant and the
Company under which the Participant agrees to a deferral of his Compensation in
accordance with Section 3.1 as follows:

(a) a specified percentage (from 0% to 100%) of a Participant’s Compensation;

(b) all of a Participant’s Compensation to up to a specified dollar amount; or

(c) all of a Participant’s Compensation in excess of a specified dollar amount.

1.16 “Fund” means one or more of the measurement investment funds available
under the Plan for purposes of crediting or debiting hypothetical investment
gains and losses to the Accounts of Participants. The investment funds available
under the Plan shall be identical to the extent possible to those approved by
the Employer Benefit Trustees Committee under the SIP. Each Fund shall be
subject to all terms, conditions and fees established from time to time by the
Fund sponsor.

1.17 “Matching Contributions Account” means the Account established pursuant to
Section 3.4(a).

1.18 “Non-Management Director” means a member of the Board who is not an officer
or an employee of the Company, or a subsidiary or affiliate of the Company.

1.19 “Participant” means any Non-Management Director who participates in the
Plan.

1.20 “Plan” means the Ralcorp Holdings, Inc. Deferred Compensation Plan for
Non-Management Directors, as originally adopted and as from time to time amended
including this restatement.

1.21 “Plan Year” means the accounting year of the Plan, which ends on
December 31.

1.22 “Separation from Service” means a separation from service with the Company
within the meaning of Section 409A of the Code, which general means the
termination of a Participant’s service on the Board with no anticipation that
the Participant either will renew service on the Board of the Company or will
become an employee of the Company or any entity under common control with the
Company within the meaning of Code Section 414(b).



--------------------------------------------------------------------------------

1.23 “SIP” means the Ralcorp Holdings, Inc. Savings Investment Plan.

1.24 “Stock” means the Company’s $.01 par value common stock or any such other
security outstanding upon the reclassification of the Company’s common stock,
including, without limitation, any Stock, split-up, Stock dividend, or other
distributions of stock in respect of Stock, or any reverse Stock split-up, or
recapitalization of the Company or any merger or consolidation of the Company
with any Affiliate, or any other transaction, whether or not with or into or
otherwise involving an Acquiring Person.

1.25 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152 (without
regard to 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Committee will determine the existence of an Unforeseeable
Emergency, based on the supporting facts, circumstances, and documentation
provided by the Participant.

1.26 “Rules of Construction”

(a) Governing law. The construction and operation of this Plan are governed by
the laws of the State of Missouri.

(b) Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

(c) Gender. Unless clearly inappropriate, all pronouns of whatever gender refer
indifferently to persons or objects of any gender.

(d) Singular and plural. Unless clearly inappropriate, singular items refer also
to the plural and vice versa.

(e) Severability. If any provision of this Plan is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be construed and enforced in accordance with the purposes of the Plan as if
the illegal or invalid provision did not exist.



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION IN THE PLAN

2.1 Eligibility. Participation in the Plan shall be limited to Non-Management
Directors.

2.2 Commencement of Participation. To participate in the Plan, a Non-Management
Director shall defer Compensation earned during a Plan Year by making a Deferral
Election with respect to such Compensation, in the manner set forth in
Section 3.1.



--------------------------------------------------------------------------------

ARTICLE III

ACCOUNTS

3.1 Deferral Election. Each Plan Year, a Participant may execute a Deferral
Election under which he may elect to defer all or a portion of his Compensation
earned during such Plan Year until his Separation from Service. A Deferral
Election is irrevocable upon the beginning of the Plan Year to which it applies.
Any Deferral Election shall be made prior to the commencement of the Plan Year
in which the Compensation that is the subject of the Deferral Election will be
earned. Notwithstanding the foregoing, an individual who first becomes a
Non-Management Director subsequent to the first day of any Plan Year may make a
Deferral Election, applicable to the period from the Non-Management Director’s
initial entry date to the end of the Plan Year, provided the Deferral Election
is made within 30 days of becoming a Non-Management Director and prior to the
performance of services by a Participant for the period covered by the election.
Each Deferral Election shall be in a form designated by the Committee.

3.2 Account Reflecting Deferred Compensation. The Committee shall establish and
maintain a separate Account for each Participant which shall reflect the amount
of the Participant’s total contributions under this Plan and all credits or
charges under Section 3.3 from time to time. All amounts credited or charged to
a Participant’s Account hereunder shall be in a manner and form determined
within the sole discretion of the Committee. The amount of a Participant’s
Compensation deferred by a Deferral Election and all earnings thereon shall be
credited to the Participant’s Deferral Account as soon as administratively
practicable.

3.3 Credits or Charges.

(a) Earnings or Losses. As of each Allocation Date during a Plan Year, a
Participant’s Account shall be credited or debited with earnings or losses
approximately equal to the earnings, gain or loss on the Funds indicated as
preferred by a Participant for the Plan Year or for the portion of such Plan
Year in which the Account is deemed to be invested.

(b) Balance of Account. As of each Allocation Date, the amount credited to a
Participant’s Account shall be the amount credited to his Account as of the
immediately preceding Allocation Date, plus the Participant’s contribution
credits since the immediately preceding Allocation Date, minus any amount that
is paid to or on behalf of a Participant pursuant to this Plan subsequent to the
immediately preceding Allocation Date, plus or minus any hypothetical investment
gains or losses determined pursuant to Section 3.3(a) above.

(c) Change in Control. Upon a Change in Control, all amounts deemed to be
invested in the Ralcorp Holdings, Inc. Common Stock Fund shall be immediately
converted to the Fund that is a money market fund.

3.4 Company Matching Deferral.

(a) Company Matching Deferral. Upon a Participant’s deferral credited to the
Ralcorp Holdings, Inc. Common Stock Fund, the Company shall credit the
Participant’s Account with an additional amount credited to the Ralcorp
Holdings, Inc. Common Stock Fund equal to 33  1/3% of the Participant’s
deferral. Such Company matching contributions and all



--------------------------------------------------------------------------------

earnings thereon are hereinafter referred to as “Company Matching
Contributions.” Company Matching Contributions for a Participant shall be
credited to the Participant’s Matching Contributions Account at the same time as
the related Participant’s Deferral Election amounts are credited pursuant to
Section 3.2.

(b) Investment of Company Matching Contributions. All Company Matching
Contributions credited to a Participant shall be deemed to be invested in the
Ralcorp Holdings, Inc. Common Stock Fund.

(c) Form of Distribution. Any distribution with respect to Company Matching
Contributions that remain invested in the Common Stock Fund shall be in Stock,
with cash for any fractional shares, unless the Committee in its discretion
changes the form of distribution to all cash or any other combination of Stock
and cash.

3.5 Investment, Management and Use. The Company shall have sole control and
discretion over the investment, management and use of all amounts credited to a
Participant’s Account until such amounts are distributed pursuant to Article V.
Notwithstanding any other provision of this Plan or any notice, statement,
summary or other communication provided to a Participant that may be interpreted
to the contrary, the Funds are to be used for measurement purposes only, and a
Participant’s election of any such fund, the determination of credits and debits
to his Account based on such funds, the Company’s actual ownership of such
funds, and any authority granted under this Plan to a Participant to change the
investment of the Company’s assets, if any, may not be considered or construed
in any manner as an actual investment of the Account in any such fund or to
constitute a funding of this Plan.

3.6 Valuation of Stock. In any situation in which it is necessary to value
Stock, the value of the Stock shall be the closing price as reported by the New
York Stock Exchange – Composite Transactions on the date in question, or, if the
Stock is not quoted on such composite tape or if the Stock is not listed on such
exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934, as amended, on which the Stock is listed,
or if the Stock is not listed on any such exchange, the average of the closing
bid quotations with respect to a share of the Stock during the ten (10) days
immediately preceding the date in question on the National Association of
Securities Dealers, Inc. Automated Quotations System or any system then in use,
or if no such quotations are available, the fair market value on the date in
question of a share of the Stock as determined by a majority of the Continuing
Directors in good faith.



--------------------------------------------------------------------------------

ARTICLE IV

FUNDS

4.1 Fund Selection. Except for Company Matching Contributions described in
Section 3.4, the rate at which earnings and losses shall be credited to a
Participant’s Account shall be determined in accordance with one or more Funds
selected by the Participant; if a Participant does not select a Fund the Fund
applicable for that Participant shall be the Fund that is a money market fund.

If a Fund elected by a Participant is removed, a Fund selected by the Employee
Benefit Trustees Committee under the SIP shall apply in its place until the
Participant elects a replacement Fund. For purposes of calculating earnings and
losses attributable to a Fund, any amount shall be deemed to be invested in the
Fund as of the date determined appropriate by the Committee.

4.2 Exchange. Subject to the next sentence and any limitations established by
the Committee, including the timeliness of a request, a Participant may exchange
Funds as of the close of each business day. An amount attributable to an
investment in the Common Stock Fund may not be exchanged for another Fund until
the earlier of (a) the beginning of the calendar year in which the fifth
anniversary of such investment occurs, or (b) the Participant’s Separation from
Service.



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF ACCOUNT

5.1 Time of Distribution.

(a) General. Payment of the amount credited to a Participant’s Account shall be
made or commence as soon as administratively practicable following the earlier
of the following:

(i) the occurrence of an Unforeseeable Emergency; provided that a withdrawal
with respect to an Unforeseeable Emergency may not exceed the amount necessary
to satisfy the emergency need, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets itself would not cause
severe financial hardship); or

(ii) the Participant’s Separation from Service.

(b) Specified Employee. Notwithstanding any provision of the Plan to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code, no portion of his or her Account shall be distributed
on account of a Separation of Service before the earlier of (a) the date which
is six (6) months following the date of the Participant’s Separation of Service,
or (b) the date of death of the Participant. Amounts that would have been paid
during the delay will be paid on the first business day following the end of the
six month delay.

(c) Deferred Time of Payment. In the discretion of the Committee, a Participant
may elect to modify the form and time at which payment of his benefit shall be
paid, in accordance with the following:

(i) For deferrals not subject to Section 409A of the Code (i.e., Compensation
with respect to services performed prior to January 1, 2005), at any time at
least six months prior to the start of the calendar year in which the
Participant’s scheduled payment date otherwise would have occurred;

(ii) For deferrals that are subject to Section 409A of the Code:

(1) any such election must be received by the Committee or its designee no less
than twelve (12) months prior to the Participant’s scheduled payment date;

(2) the election shall not take effect until twelve (12) months after the date
on which the new election is made; and



--------------------------------------------------------------------------------

(3) the payment with respect to which such election is made is deferred for a
period of not less than 5 years from the date the payment otherwise would have
been made.

The Committee, in its discretion, may limit the number of times a Participant
may modify his elected time of payment and establish such other limitations as
it deems advisable for the proper administration of the Plan. With respect to
deferrals attributable to periods after December 31, 2004, and related
hypothetical earnings, the time or schedule of any payment under the Plan may
not be accelerated except as permitted pursuant to Section 409A of the Code.

5.2 Amount Distributed. The amount distributed to a Participant shall be
determined as of the Allocation Date as of which distribution is made, or as of
the most recent Allocation Date preceding the date as of which distribution is
made, pursuant to the Committee’s practice for different methods of
distributions, with actual payment occurring as soon as practicable thereafter.

5.3 Method of Distribution. Distribution under this Plan may be made in any of
the following forms elected by the Participant on his Bonus Deferral Election,
subject to change pursuant to Section 5.1(b):

(a) Single payment in the form(s) determined pursuant to Section 5.4;

(b) Annual installments over five years; or

(c) Annual installments over ten years.

If a Participant does not make a timely election for the method of distribution,
his method of distribution shall be a single payment in the form(s) determined
pursuant to Section 5.4. Notwithstanding anything to the contrary, a
Participant’s Account shall be paid in a lump sum if the balance does not exceed
the dollar amount under Code section 402(g)(1)(B) ($15,500 for 2008), and if the
payment results in the termination and liquidation of the Participant’s entire
interest under the Plan, and any other plans that are treated with this Plan as
one plan under Treasury Regulation section 4.409A-1(c)(2).

5.4 Form of Payment. All payments made pursuant to this Plan shall be in cash,
subject to the Committee’s discretion to make payment with respect to any
Participant in whole or in part in Stock. The amount payable with respect to the
Ralcorp Holdings, Inc. Common Stock Fund shall be the amount of Ralcorp
Holdings, Inc. Common Stock Fund units credited to the Participant’s Account
multiplied by the per unit fair market value, as determined by the Committee, on
the date of the Participant’s Separation from Service or Unforeseeable
Emergency, with interest accruing at the rate of the Fund that is a money market
fund from such date of Separation from Service or Unforeseeable Emergency until
the time of distribution.

5.5 Distribution Upon Death. If a Participant dies before commencing the payment
of his Account, the unpaid Account balance shall be paid to a Participant’s
designated Beneficiary in a single payment in the form(s) determined pursuant to
Section 5.4 within sixty (60) days following the Participant’s date of death.



--------------------------------------------------------------------------------

5.6 Designation of Beneficiary. A Participant shall designate a Beneficiary on a
form to be supplied by the Committee. The Beneficiary designation may be changed
by the Participant at any time, but any such change shall not be effective until
the Beneficiary designation form completed by the Participant is delivered to
and received by the Committee. In the event that the Committee receives more
than one Beneficiary designation form from the Participant, the form bearing the
most recent date shall be controlling. If the Committee does not have a valid
Beneficiary designation of a Participant at the time of the Participant’s death,
then the Participant’s beneficiary shall be the Participant’s surviving spouse,
or if none, the Participant’s estate.



--------------------------------------------------------------------------------

ARTICLE VI

NON-ASSIGNABILITY

6.1 Non-Assignability. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive his Account until his Account is actually
distributed to a Participant or his Beneficiary. The portion of the Account
which has not been distributed shall not be subject to attachment, garnishment
or execution for the payment of any debts, judgments, alimony or separate
maintenance and shall not be transferable by operation of law in the event of
bankruptcy or insolvency of a Participant or a Participant’s Beneficiary.



--------------------------------------------------------------------------------

ARTICLE VII

VESTING

7.1 Vesting. Each Participant shall be fully (100%) vested in his entire Account
balance at all times.



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT OR TERMINATION OF THE PLAN

8.1 Power to Amend Plan. The power to amend, modify or terminate this Plan at
any time is reserved to the Committee, except that a Chief Executive Officer of
the Company may make amendments to resolve ambiguities, supply omissions and
cure defects, any amendments deemed necessary or desirable to comply with
federal tax law or regulations to avoid adverse tax consequences, and any other
amendments deemed necessary or desirable, which shall be reported to the
Committee Notwithstanding the foregoing, no amendment, modification or
termination which would reasonably be considered to be adverse to a Participant
or Beneficiary may apply to or affect the terms of any deferral of Compensation
prior to the effective date of such amendment, modification or termination,
without the consent of the participant or Beneficiary affected thereby. Any
amendment made to this Plan shall be in accordance with Code section 409A and
the regulations thereunder, and may not materially modify the Plan with respect
to Deferral Elections made prior to January 1, 2005. Any amendment made in
accordance with this Section 8.1 is binding upon all Participants and their
Beneficiaries, the Committee and all other parties in interest.

8.2 Distribution of Plan Benefits Upon Termination. Upon the full termination of
the Plan, the Committee shall direct the distribution of the benefits of the
Plan to the Participants in a manner that is consistent with and satisfies the
provisions of Article V and Section 409A of the Code to the extent applicable.

8.3 When Amendments Take Effect. A resolution amending or terminating the Plan
becomes effective as of the date specified therein.

8.4 Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefit accrued before the date of
the amendment.



--------------------------------------------------------------------------------

ARTICLE IX

PLAN ADMINISTRATION

9.1 Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:

(a) to determine all questions relating to eligibility to participate in the
Plan;

(b) to compute and certify to an appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;

(c) to maintain all records necessary for the administration of the Plan that
are not maintained by any record keeper;

(d) to interpret the provisions of the Plan and to make and publish such rules
for the administration of the Plan as are not inconsistent with the terms
thereof;

(e) to establish and modify the method of accounting for the Plan;

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

(g) to perform any other acts necessary and proper for the administration of the
Plan.

9.2 Indemnification.

(a) Indemnification of Members of the Committee by the Company. The Company
agrees to indemnify and hold harmless each member of the Committee against any
and all expenses and liabilities arising out of his action or failure to act in
such capacity, excepting only expenses and liabilities arising out of his own
willful misconduct or gross negligence. This right of indemnification is in
addition to any other rights to which any member of the Committee may be
entitled.

(b) Liabilities for Which Members of the Committee are Indemnified. Liabilities
and expenses against which a member of the Committee is indemnified hereunder
include, without limitation, the amount of any settlement or judgment, costs,
counsel fees and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought against him or the settlement thereof.

(c) Company’s Right to Settle Claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee when such settlement appears to be in the best interests of the
Company.

9.3 Claims Procedure. A Participant or Beneficiary or other person who feels he
is entitled to a benefit or right provided under the Plan (hereinafter referred
to as “Claimant”) may make a claim, i.e., a request for benefits under this
Plan, pursuant to the Committee’s procedures.



--------------------------------------------------------------------------------

(a) Company Action. The Company shall, within 90 days after its receipt of such
claim, make its determination. However, if special circumstances require an
extension of time for processing the claim, the Company shall furnish the
Claimant, within 90 days after its receipt of such claim, written notification
of the extension explaining the circumstances requiring such extension and the
date that it is anticipated that such written statement will be furnished, and
shall provide such Claimant with its determination not later than 180 days after
receipt of the Claimant’s claim.

In the event the claim is denied, the Company shall provide such Claimant a
written statement of the Adverse Benefit Determination, as defined in Subsection
(d) below. The notice of Adverse Benefit Determination shall be delivered or
mailed to the Claimant by certified or registered mail to his last known
address, which statement shall contain the following:

(i) the specific reason or reasons for Adverse Benefit Determination;

(ii) a reference to the specific provisions of the Plan upon which the Adverse
Benefit Determination is based;

(iii) a description of any additional material or information that is necessary
for the Claimant to perfect the claim;

(iv) an explanation of why that material or information is necessary; and

(v) an explanation of the review procedure provided below.

(b) Procedures for Appealing an Adverse Benefit Determination. Within 60 days
after receipt of a notice of an Adverse Benefit Determination as provided above,
if the Claimant disagrees with the Adverse Benefit Determination, the Claimant,
or his authorized representative, may request, in writing, that the Committee
review his claim and may request to appear before the Committee for such review.
If the Claimant does not request a review of the Adverse Benefit Determination
within such 60 day period, he shall be barred and estopped from appealing the
Company’s Adverse Benefit Determination. Any appeal shall be filed with the
Committee at the address prescribed by the Committee, and it shall be considered
filed on the date it is received by the addressee. In deciding any appeal, the
Committee shall act in its capacity as a named Fiduciary.

The Claimant shall have the rights to:

(i) submit written comments, documents, records and other information relating
to the claim for benefits;

(ii) request, free of charge, reasonable access to, and copies of all documents,
records and other information relevant to his claim for benefits.

(c) Response on Appeal. Within 60 days after receipt by the Committee of a
written application for review of a Claimant’s claim, the Committee shall notify
the Claimant of its decision by delivery or by certified or registered mail to
his last known address; provided, however, in the event that special
circumstances require an extension of time for processing such application, the
Committee shall so notify the Claimant of its decision not later than 120 days
after receipt of such application.



--------------------------------------------------------------------------------

In the event the Committee’s decision on appeal is adverse to the Claimant, the
Committee shall issue a written notice of an Adverse Benefit Determination on
Appeal that will contain all of the following information, in a manner
calculated to be understood by the Claimant:

(i) the specific reason(s) for the Adverse Benefit Determination on Appeal;

(ii) reference to specific plan provisions on which the benefit determination is
based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits.

(d) Definition. As used herein, the term “Adverse Benefit Determination” shall
mean a determination that results in any of the following: the denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of the
Claimant’s eligibility to participate in the Plan.

(e) A Claimant may bring a legal action with respect to a claim only if (i) all
procedures described above have been exhausted, and (ii) the action is commenced
within ninety (90) days after a decision on review is furnished.

9.4 Expenses. All expenses of the Committee with respect to the Plan shall be
paid by the Company.

9.5 Conclusiveness of Action. Any action on matters within the discretion of the
Committee will be conclusive, final and binding upon all Participants and upon
all persons claiming any rights under the Plan, including Beneficiaries.

9.6 Release of Liability. By participating in the Plan, each Participant and
Beneficiary automatically releases Ralcorp, its employees, the Committee, the
Board and each member of the Board from any liability due to any failure to
follow the requirements of Code section 409A, unless such failure was the result
of an action or failure to act that was undertaking by Ralcorp in bad faith.



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Plan Not a Contract of Employment. The adoption and maintenance of the Plan
does not constitute a contract between the Company and any Participant or to be
a consideration for the employment or retention as a member of the Board of any
person. Nothing herein contained gives any Participant the right to be retained
in the employ of the Company or derogates from the right of the Company to
discharge any Participant at any time without regard to the effect of such
discharge upon his rights as a Participant in the Plan.

10.2 No Rights Under Plan Except as Set Forth Herein. Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
to any person, firm, association, or corporation, other than the parties hereto
and their successors in interest, any right, remedy, or claim under or by reason
of this Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulations in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.

10.3 Rules. The Committee shall have full and complete discretionary authority
to construe and interpret provisions of the Plan. The Committee may adopt such
rules as it deems necessary, desirable or appropriate. All rules and decisions
shall be uniformly applied to all Participants in similar circumstances.

10.4 Withholding of Taxes. The Committee shall cause taxes to be withheld from
an Account distributed hereunder as required by law, and shall comply with all
reporting requirements applicable to amounts deferred and distributed under this
Plan.

10.5 Severability. If any provision of this Agreement is determined to be
invalid or illegal, the remaining provisions shall be effective and shall be
interpreted as if the invalid or illegal provision did not exist, unless the
illegal or invalid provision is of such materiality that its omission defeats
the purposes of the parties in entering into this Agreement.

10.6 409A Compliance. If any provision of the Plan is determined not to comply
with Code section 409A, the non compliant provisions shall be interpreted and
applied in a manner that complies with Code section 409A and implements the
intent of the Plan as closely as possible.

10.7 Participant Responsibility. Each Participant is responsible for reviewing
the accuracy of Ralcorp’s implementation of Deferral Elections and investment
allocations. If a Participant fails to notify Ralcorp of an improper
implementation of a Deferral Election or investment allocation within thirty-one
(31) days after receiving the first statement or other communications
implementing the election or allocation, the Participant is deemed to have
elected the implemented Deferral Election or investment allocation.